Citation Nr: 0841815	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-24 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for myocardial 
infarction, status post stenting.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty in the 
Army from June 1978 to May 1981.  He also served in the 
United States Army Reserve with various periods of active 
duty for training (ACDUTRA), to include dates in 2000, 2001, 
and 2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that his diabetes mellitus was first 
incurred during a period of ACDUTRA.  As to his claim for 
service connection for heart disease, he points out that he 
was seen for chest pains throughout his initial period of 
active service (1978-1981), and that he was on "Temporary 
Duty for Travel Order from the Civilian side of my 
employment" in September 2002 when he had a heart attack.  
(See, e.g., the veteran notice of disagreement statement 
dated in September 2004.)

To the extent that he is alleging that any of his current 
conditions are a result of an injury or disease diagnosed and 
treated during his time in the Army Reserve, the Board notes 
that only "veterans" are entitled to VA compensation under 
38 U.S.C.A. §§ 1110 and 1131 (West 2002 & Supp. 2007).  

To establish status as a "veteran" based upon a period of 
active duty for training (ACDUTRA), a claimant must establish 
that she was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA.  38 
C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 
(2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The 
fact that a claimant has established status as a "veteran" 
for purposes of other periods of service (e.g., the veteran's 
period of active duty in the Army) does not obviate the need 
to establish that the claimant is also a "veteran" for 
purposes of the period of ACDUTRA where the claim for 
benefits is premised on that period of ACDUTRA.  Mercado- 
Martinez v. West, 11 Vet. App. 415, 419 (1998).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a) (West 2002 & Supp. 2007).

The claimant in this case is a "veteran" based on his active 
duty service from June 1978 to May 1981 and any active duty 
training periods while he was in the Army Reserves.  There is 
evidence in the claims file that indicates that the veteran 
served in the Army Reserves from 1986 to 2002.  Therefore, he 
is entitled to "veteran" status and the full benefit of VA 
resources for any compensation claim based on those periods 
of service.  However, to the extent any of her claims are not 
based on those periods of service, but on his period of 
inactive service, the claims must fail.  In order for the 
appellant to achieve "veteran" status and be eligible for 
service connection for disability claimed during her inactive 
service, the record must establish that he was disabled 
during active duty for training due to a disease or injury 
incurred or aggravated in the line of duty or she was 
disabled from an injury incurred or aggravated during 
inactive duty training.  Mercado- Martinez v. West, 11 Vet. 
App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Here, the available record does not make clear what the 
veteran's specific ACDUTRA/INACDUTRA dates are.

Moreover, the veteran has not been provided a VA examination 
regarding his cardiovascular condition and whether chest 
pains during his initial period of service reflect the 
initial onset of heart disease.  

Accordingly, the case is REMANDED for the following actions:

1.  Confirm the veteran's Army Reserves 
service dates, to include periods of 
ACDUTRA and INACDUTRA and obtain any 
missing medical records from the Army 
Reserves, National Personnel Records 
Center (NPRC) or any other appropriate 
agency for his Reserve service.  All 
efforts to obtain these records should be 
fully documented and the Army Reserves or 
NPRC must provide a negative response if 
records are not available.

2.  After the above records are 
obtained, to the extent available, 
schedule the veteran for a VA 
cardiovascular examination to determine 
the nature and likely etiology of any 
and all cardiovascular disease 
conditions found.  The examiner must 
specifically render an opinion as to 
the following:

Whether the veteran's heart disease was 
(1) incurred in active duty; or (2) 
incurred in or aggravated beyond the 
natural progression of the disease 
during any period of ACDUTRA in the 
line of duty. 

The claims folder must be reviewed by 
the examiner and the examiner should 
provide a complete rationale for any 
opinion given without resorting to 
speculation.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.

3.  The AMC/RO should then readjudicate 
the veteran's claims.  If the claims 
remain denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.

The purposes of this remand are to complete the record, and 
to ensure due process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




